Citation Nr: 0730595	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-03 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 20 
percent for status post reconstructive surgery of the right 
ankle, prior to June 1, 2002.

2.  Entitlement to an increased rating for right ankle 
impingement, status post reconstruction and ATS surgeries 
(right ankle disability), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an extension of a temporary total 
disability rating beyond May 31, 2002, pursuant to 38 C.F.R. 
§ 4.30, for a period of convalescence, following surgery to 
treat a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted entitlement to a temporary 
total rating from April 26 to May 31, 2002, and denied 
entitlement to an evaluation in excess of 10 percent.

In an October 2003 rating decision, the RO increased the 
evaluation of the veteran's right ankle disability to 20 
percent, effective June 1, 2002.  In November 2005, the RO 
increased the evaluation of the veteran's right ankle 
disability to 20 percent, effective November 29, 2001, and in 
August 2006, the RO assigned the current 30 percent rating 
for the veteran's right ankle disability, effective June 1, 
2002.  As such, the Board has identified the first two issues 
as stated on the title page.

In his February 2003 Substantive Appeal, the veteran 
asserted, that due to his right ankle disability, he 
developed knee and hip disabilities.  The Board interprets 
the veteran's statement as raising informal claim of 
entitlement to secondary service connection for knee and hip 
disabilities.  To date, VA has not considered these claims 
and they are referred to the RO for appropriate action.

The veteran's claim seeking an extension of a temporary total 
disability rating beyond May 31, 2002, for a period of 
convalescence, following surgery to treat his service-
connected right ankle disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 1, 2002, the medical evidence shows that 
the veteran had no more than marked limitation of motion of 
the right ankle; even when pain is considered, the veteran's 
right ankle disability is not shown to result in functional 
loss consistent with or comparable to ankylosis of the right 
ankle.

2.  Since June 1, 2002, the medical evidence does not show 
that the veteran's right ankle disability has been fixed in 
plantar flexion at an angle of more than 40 degrees; in 
dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, inversion, or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
evaluation for right ankle disability, prior to June 1, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270, 5271 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 
5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was not issued a letter that 
advised him of the above criteria.  In light of the 
contentions advanced in his statements and testimony, 
however, the Board finds that the veteran has demonstrated 
his affirmative understanding, i.e., he had actual knowledge 
of what was necessary to substantiate his claims.  Thus, the 
purpose of the notice, to ensure that he had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because he had actual knowledge of what was 
necessary to substantiate his claims prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007) (holding that actual knowledge by the claimant 
cures defect in notice); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  Thus, the Board concludes that 
any notice error was harmless.  See Medrano v. Nicholson, 21 
Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
this regard, the Board points out that VA has associated with 
the claims folder records of the veteran's inpatient and 
outpatient treatment, dated since 2001.  Further, in March 
2003 and April 2006, he was afforded formal VA examinations 
to assess the extent and current severity of his right ankle 
disability.  In addition, a transcript of the veteran's June 
2006 hearing testimony is of record.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Background and Analysis

The veteran essentially asserts that his right ankle 
disability has worsened and warrants a higher rating.  In 
support, he points out that he has very restricted range of 
right ankle motion as well as significant pain and functional 
impairment.

In an April 1992 rating decision, the RO established service 
connection for right ankle disability and assigned a 10 
percent rating under Diagnostic Code 5271, effective August 
9, 1991.  In June 2002, the RO granted entitlement to a 
temporary total rating for convalescent purposes, from April 
26 to May 31, 2002.  In October 2003, the RO increased the 
evaluation of the veteran's right ankle disability to 20 
percent, effective June 1, 2002, and in a November 2005 
rating decision, the RO increased the evaluation of the 
veteran's right ankle disability to 20 percent, effective 
November 29, 2001.  Finally, in August 2006, the RO assigned 
the current 30 percent rating for the veteran's right ankle 
disability, effective June 1, 2002.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must generally consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent, prior 
to June 1, 2002, and to a current evaluation higher than 30 
percent.

In April 2002, the veteran underwent right ankle surgery, and 
in March 2003, he was formally evaluated by VA.  The examiner 
noted that the veteran was a police officer and the prior 
2002 ankle surgery.  The veteran complained of having pain 
and corresponding functional impairment, especially with 
activity.  He had dorsiflexion to 5 degrees, plantar flexion 
to 25 degrees, with 10 degrees of eversion.  He exhibited no 
instability and the examiner diagnosed the veteran as having 
right ankle tenosynovitis.

In April 2006, the veteran was again formally evaluated by 
VA.  The physician discussed the veteran's pertinent history 
and observed that the veteran suffered from decreased range 
of right ankle motion.  The veteran reported that he had 
flare-ups based on physical activity.  

The examination revealed that the veteran walked with an 
antalgic gait.  Range of motion testing disclosed that he had 
dorsiflexion to 5 degrees, plantar flexion to 25 degrees, 
with 10 degrees of eversion.  The examiner noted that the 
veteran had increased pain with all planes of excursion.  
Based on the physical examination and the results of 
diagnostic testing, the physician diagnosed the veteran as 
having right ankle impingement, status post reconstruction 
and arthroscopy.

VA outpatient treatment records, dated from 2001 to 2006, 
show that he was seen on numerous occasions for treatment of 
various right ankle complaints consistent with those noted in 
the March 2003 and April 2006 VA examination reports.  These 
records reflect that the veteran had limitation of right 
ankle motion with pain.  The records, however, show that the 
veteran had right ankle motion and affirmatively demonstrate 
that he did not have right ankle ankylosis, and indeed, he 
does not contend otherwise.

The veteran's right ankle disability is evaluated under 
Diagnostic Code 5271.  That code provides for a maximum 
evaluation of 20 percent for marked limitation of ankle 
motion.  

Under Diagnostic Code 5270, ankylosis of the ankle warrants a 
20 percent rating if the ankle is fixed in plantar flexion at 
an angle of less than 30 degrees.  A 30 percent rating 
requires that the ankle be fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the ankle be fixed in plantar 
flexion at an angle of more than 40 degrees; in dorsiflexion 
at an angle of more than 10 degrees; or with abduction, 
adduction, inversion, or eversion deformity.  

The United States Court of Appeals for Veterans Claims 
(Court), citing Dorland's Illustrated Medical Dictionary 
(28th ed. 1994), has repeatedly recognized that, at least for 
VA compensation purposes, ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Colayong v. West, 12 
Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Because the evidence shows that the 
veteran does not have ankylosis, and indeed, the veteran does 
not contend otherwise, the preponderance of the evidence is 
against his claim of entitlement to an evaluation in excess 
of 20 percent, prior to June 1, 2002.  Further, since he does 
not suffer from ankylosis, the preponderance of the evidence 
is against his claim of entitlement to an evaluation in 
excess of 30 percent under Diagnostic Code 5270.

In reaching these determinations, the Board reiterates that 
the maximum evaluation under Diagnostic Code 5271 for 
limitation of motion of the ankle is 20 percent.  Further, 
the Court has held that the provisions of 38 C.F.R. §§ 4.40 
and 4.45, which relate to limitation of motion due to pain, 
are thus not applicable.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000), see also Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  As such, even though the evidence shows that many 
of the DeLuca factors are present, ratings higher than 20 
percent, prior to June 1, 2002, and in excess of 30 percent 
since that time, based on limitation of motion due to pain, 
are not available.

Finally, the Board finds that this matter need not be 
remanded to the RO, pursuant to 38 C.F.R. § 3.321(b), for 
consideration of an extraschedular rating.  The above 
determinations are based on application of provisions of the 
VA's Schedule for Rating Disabilities and there is no showing 
that the veteran's right ankle disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher ratings on an extraschedular basis 
as the disability does not result in marked interference with 
employment or frequent hospitalizations.  As such, the 
criteria for submission for assignment of an extraschedular 
rating are not met, and a remand for the actions outlined in 
38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for right ankle 
disability, prior to June 1, 2002, is denied.

An evaluation in excess of 30 percent for right ankle 
disability is denied.

REMAND

In a June 2002 rating decision, the RO granted entitlement to 
a temporary total rating for a period of convalescence from 
April 26 to May 31, 2002, following surgery to treat the 
veteran's service-connected right ankle disability.  In a 
June 17, 2002, letter, the RO notified the veteran of the 
determination.  In a statement received in May 2003, the 
veteran cited the June 17, 2002, notice letter and maintained 
that he should have been granted a six-month period of 
convalescence following his right ankle surgery.  The Board 
accepts the veteran's May 2003 statement as a Notice of 
Disagreement with the June 2002 rating decision.  See 
38 C.F.R. § 20.201 (2003).  To date, however, the RO has not 
issued the veteran a Statement of the Case (SOC) with respect 
to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran an SOC with 
respect to his claim seeking an extension 
of a temporary total disability rating 
beyond May 31, 2002, pursuant to 38 C.F.R. 
§ 4.30, for a period of convalescence, to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


